DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
Response to Amendment
The amendment filed on 2/12/2021 has been acknowledged. Accordingly, claims 1, 7 and 16-17 have been amended, claims 5 and 14 have been cancelled; thus, claims 1-4, 6-13 and 15-17 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gueroult et al. (EP 3179157 A1, hereinafter “Gueroult”, previously cited by the Examiner) in view of Hsu Ming-Fu. (US 20060268581 A1, hereinafter, “Hsu”, newly cited by the Examiner) and Wu et al. (US 20190078747 A1, hereinafter, “Wu”, previously cited by the Examiner).

Regarding claim 1, Gueroult teaches an optical module (light module 2, first, second light sources and common support, see figures 1-2, and figure 6 to show common elements to all embodiments) of a motor vehicle (see ¶ 1) comprising: 
an optical element (first and second guides 4, 6) and an outlet portion (right portion of 8) having an optically unitary body (since light rays travel from the light source to the outlet portion in a unitary optical path) formed as a single of polymeric piece (see ¶ 42, where the light guides are disclosed as being made of polymers, and ¶ 24 where it is disclosed forming the optical element as a unitary piece); 
a plurality of entry ports (input faces 4<1> and 6<1>, see analogous input portion 308<1> of figure 6) disposed on a first end (left end of 4, 6, 8) of the optically unitary body (body of 4, 6 and 8), the entry ports (4<1> and 6<1>) adapted to receive a plurality of light beams (from first and second light sources, see ¶ 35) directly from the light sources (first and second light sources, see analogous light source 305 in figure 6) of the respective plurality of entry ports (4<1> and 6<1>);
the plurality of light beams (from first and second light sources, see ¶ 35) communicated from the respective plurality of entry ports (4<1> and 6<1>) along an 
a plurality of deflecting facets (first inclined facets 12/16, second inclined facets 14/18, transverse faces 20, and facets 22) on the outlet portion (right portion of 4, 6, 8) adapted to provide a unitary light output (note: light rays from each light source equally providing a portion of light above and below axis 10, and therefore either light source necessarily provides uniform light, as seen in figure 2) from the optical module (2, first, second light sources and common support) without forming any dark areas (as seen in figure 2) or dark gaps on an illuminated beam area;  
the optically unitary body (body of 4, 6, 8) integrating a plurality of light guides (4, 6) and an optical mixer (8) such that said optical module (2) is configured to produce unitary light output (see ¶ 50, output in figure 2) without forming any dark areas or dark gaps (regardless one or two of the light sources are active, the outlet portion emits light entirely out of its surface, i.e. there are no areas or gaps on an illuminated area deprived from light, see ¶ 47 and 49) on an illuminated area (at least one area of right portion of 8);
the optical module (2, first, second light sources and common support) configured to simultaneously perform multiple lighting (since Gueroult teaches an invention having at least two light sources that may work simultaneously, see ¶ 50) and signaling functions (see ¶ 41) of the motor vehicle (see ¶ 1).

In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Gueroult does not teach the optical element formed from a double-shot injection technique. 
Hsu teaches an optical module (backlight module 30, see figure 3-5) having an optical element (plate-like light guide member 342 and a frame 344) formed by two polymeric pieces (342 and 344); 
the optical element (342, 344) formed from a double-shot injection technique (see ¶ 26, 28). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to integrate the optical element of Gueroult via the molding technique of Hsu in order to provide an optical element that has a good utilization efficiency of light energy and an excellent luminescence for decreasing the occurrence of bright lines or dark lines at the boundary between the subcomponents. One of ordinary skill would have been motivated to make this modification to further enhance illumination of the device and to create excellent bonding between subcomponents.

Gueroult as modified by Hsu does not explicitly teach the optically unitary body integrating a plurality of light guides and an optical mixer such that no interface gaps are formed along the plurality of light guides and the optical mixer.
Wu teaches a device (light beam adjusting device 100) in the same field of endeavor (see ¶ 1) having an optically unitary body (first adjusting unit 1 and a second adjusting unit 2);
the optically unitary body (100) integrating a plurality of light guides (first light beam adjusting portion 13, second light beam adjusting portion 23) and an optical mixer (plurality of light distribution protrusions 60) such that no interface gaps (better seen in dashed lines of figure 1) are formed along the plurality of light guides (13, 23) and the optical mixer (60).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to integrate the unitary body as taught by Wu into the teachings of Gueroult as modified by Hsu in order to simplify the manufacturing of complex shaped optical bodies. One of ordinary skill would have been motivated to make this modification to reduce the overall time of manufacturing, and eliminate reflections between light guides.

Regarding claim 2, Gueroult teaches wherein at least one of the plurality of entry ports (4<1> or 6<1>) comprise a collimator (see ¶ 40) to collimate at least one of the plurality of light beams (light from first and second light sources).

Regarding claim 3, Gueroult teaches wherein the optical element (4, 6, 8) is comprised of a transparent or translucent material (see ¶ 42).

Regarding claim 4, Gueroult teaches wherein the optical element (4, 6, 8), the outlet portion (8) and the collimator (left end of 4 and 6) are comprised of a single polymeric piece (see ¶ 42).

Regarding claim 6, Gueroult teaches wherein the optical element (4, 6, 8), the plurality of entry ports (left part of 4 and 6), the collimator (left end of 4 and 6) and the outlet portion (8) are comprised of a single polymeric piece (see ¶ 24 and ¶ 42).

Regarding claim 7, Gueroult teaches wherein the plurality of deflecting facets (12/16, 14/18, 20 and 22) comprises  
a plurality of first deflecting facets (12/16) inclined relative to the optical axis (10) of the optical module (2) and adapted to reflect collimated light beams (as seen in figure 2) transversely to the optical axis (10); 
a plurality of second deflecting facets (14/18) positioned transversely to the first deflecting facets (12/16) so as to reflect collimated light beams (as seen in figure 2) from the first deflecting facets (12/16) to an illuminated area (area to the right of 8) of the optical module (2); 
a plurality of transverse facets (20) to the optical axis (10) of the optical module (2) adapted to transmit collimated light beams (as seen in figure 2) coming directly from 
a plurality of longitudinal facets (22) extending substantially along (as seen in figure 2) the optical axis (10) of the optical module (2).

Regarding claim 8, Gueroult teaches wherein the outlet portion (8) comprises an upper face (8<2>) and a bottom face (9<2>) each comprising 
at least one first deflecting facet (12/16), at least one second deflecting facet (14/18), at least one transverse facet (20), and at least one longitudinal facet (22).

Regarding claim 9, Gueroult teaches wherein the upper face (8<2>) is formed by sequentially arranging thereon singular ones of the at least one second deflecting facet (18), the at least one longitudinal facet (22), the at least one transverse facet (20), and the at least one first deflecting facet (12).

Regarding claim 10, Gueroult teaches wherein the bottom face (9<2>) is formed by sequentially arranging thereon singular ones of the at least one first deflecting facet (16), the at least one longitudinal facet (22), the at least one second deflecting facet (14), and the at least one transverse facet (20).

Regarding claim 11, Gueroult teaches wherein the plurality of entry ports (4<1> and 6<1>) are disposed on a same outer side (left side of 8) of the optical module (2).

Regarding claim 12, Gueroult teaches wherein the plurality of entry ports (4<1> and 6<1>) are disposed on an opposing or adjacent outer side (as seen in figure 1) of the optical module (2).

Regarding claim 13, Gueroult teaches wherein the optical module (2) functions for providing lighting (since the module emits light), signalling, or both for the motor vehicle (see ¶ 1). 

Regarding claim 15, Gueroult teaches wherein the upper surface (upper surface of 8) of the outlet portion (8) and the bottom surface (bottom surface of 8) of the outlet portion (8) define the exit surface (evident from figure 2) of the optical module (2).

Regarding claim 16, Gueroult teaches an optical module (light module 2, first, second light sources and common support, see figures 1-2, and figure 6 to show common elements to all embodiments) of a motor vehicle (see ¶ 1) comprising: 
an optical element (first and second guides 4, 6) and an outlet portion (right portion of 8) having an optically unitary body (since light rays travel from the light source to the outlet portion in a unitary optical path) formed as a single of polymeric piece (see ¶ 42, where the light guides are disclosed as being made of polymers, and ¶ 24 where it is disclosed forming the optical element as a unitary piece); 
the optically unitary body (body of 4, 6, 8) integrating a plurality of light guides (4 and 6) and an optical mixer (8); 

the plurality of light beams (from first and second light sources, see ¶ 35) communicated from the respective plurality of entry ports (4<1> and 6<1>) along an optical axis (axis 10) through the outlet portion (right portion of 8) disposed at a second end (right end of 4, 6, 8) of the optically unitary body (body of 4, 6 and 8) opposing the optically unitary body's first end (left end of 4, 6 and 8); 
a plurality of deflecting facets (first inclined facets 12/16, second inclined facets 14/18, transverse faces 20, and facets 22) on the outlet portion (right portion of 4, 6, 8) adapted to provide a unitary light output (note: light rays from each light source equally providing a portion of light above and below axis 10, and therefore either light source necessarily provides uniform light, as seen in figure 2) from the optical module (2, first, second light sources and common support) without forming any dark areas or dark gaps (regardless one or two of the light sources are active, the outlet portion emits light entirely out of its surface, i.e. there are no areas or gaps on an illuminated area deprived from light, see ¶ 47 and 49) on an illuminated beam area (at least one area of right portion of 8); 
the optical module (2, first, second light sources and common support) configured to simultaneously perform multiple lighting (since Gueroult teaches an 

Regarding “an optical element and an outlet portion… formed from a double-shot injection technique”, the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Gueroult does not teach the optical element formed from a double-shot injection technique. 
Hsu teaches an optical module (backlight module 30, see figure 3-5) having an optical element (plate-like light guide member 342 and a frame 344) formed by two polymeric pieces (342 and 344); 
the optical element (342, 344) formed from a double-shot injection technique (see ¶ 26, 28). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to integrate the optical element of Gueroult via the molding technique of Hsu in order to provide an optical element that has a good utilization efficiency of light energy and an excellent luminescence for decreasing the occurrence of bright lines or dark lines at the boundary between the subcomponents. One of ordinary skill would have been motivated to make this modification to further 

Gueroult as modified by Hsu does not explicitly teach the optically unitary body integrating a plurality of light guides and an optical mixer such that no interface gaps are formed between the plurality of light guides and the optical mixer.
Wu teaches a device (light beam adjusting device 100) in the same field of endeavor (see ¶ 1) having an optically unitary body (first adjusting unit 1 and a second adjusting unit 2);
the optically unitary body (100) integrating a plurality of light guides (first light beam adjusting portion 13, second light beam adjusting portion 23) and an optical mixer (plurality of light distribution protrusions 60) such that no interface gaps (better seen in dashed lines of figure 1) are formed between the plurality of light guides (13, 23) and the optical mixer (60).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to integrate the unitary body as taught by Wu into the teachings of Gueroult as modified by Hsu in order to simplify the manufacturing of complex shaped optical bodies. One of ordinary skill would have been motivated to make this modification to reduce the overall time of manufacturing, and eliminate reflections between light guides.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gueroult in view of Hsu and Wu, as applied to claim 16 above, and further in view of Perez et al. (FR 3042258 A1, hereinafter, “Perez”, previously cited by the Examiner).

Regarding claim 17, Gueroult teaches wherein the plurality of entry ports (4<1> and 6<1>) are arranged at an optical axis (10) of the optical module (2), and are adapted to receive the plurality of light beams (from first and second light sources, see ¶ 35) directly from respective entry ports (4<1> and 6<1>); and
a plurality of optical paths (see paths where light rays enter and cross 8) within the optical element (4, 6, 8) for communicating the plurality of light beams (light from first and second light sources) from respective entry ports (4<1> and 6<1>) along the optical axis (10) of the optical module (2) to the outlet portion (8);
wherein the outlet portion (8) includes the plurality of deflecting facets (first inclined facets 12/16, second inclined facets 14/18, transverse faces 20, and facets 22) disposed on an exit surface (see surface of 8) of the optical module (2), the plurality of deflecting facets (12/16, 14/18, 20 and 22) adapted to spread the plurality of light beams (as clearly seen in figure 2) on order to provide the uniform light output (note: light rays from each light source providing a portion of light above and below axis 10, and therefore either light source necessarily provides uniform light, as seen in figure 2) across the dimension (width of 4 or width of 6) defined between the top surface (top surface of 4) and the bottom surface (lower surface of 6) of the optical module (2).

Gueroult does not explicitly teach the plurality of entry ports being arranged orthogonal to and spaced apart along an optical axis of the optical module.
Perez teaches a device (optical element 106, see figure 5) including a plurality of entry ports (first and second portions 110 and 112);
the optical element (108) having a unitary body (as seen in figure 5); and the plurality of entry ports (110, 112) being arranged orthogonal (evident from figure 5) to and spaced apart (also noticed in figure 5) along an optical axis (107) of the optical module (108).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the unitary body with orthogonal entry ports as taught by Perez into the teachings of Gueroult in order to provide alternative positioning of entry ports into the optical element, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this modification according to space restrictions of the vehicle area wherein the optical element is to be installed. 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-13 and 15-17 have been considered but are moot because of the new combination of references used in the current office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/Patent Examiner of Art Unit 2875                                                                                                                                                                                                        
/WILLIAM J CARTER/Primary Examiner, Art Unit 2875